REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Examiner’s statement of reason for allowance. 

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-25 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
4.	The closest prior art Espino, Angel (U.S. Pat. No. 11,094,173) which discloses a system for providing a wagering game associated with a game of baccarat which includes generating game outcomes for one to N games in a single game session. However, Espino singularly or in combination fails to disclose the recited feature:
As per claims 1 and 12 “dealing, after initiating the playing card game, a plurality of physical playing cards onto a game table layout on the physical playing card surface in accordance with a playing protocol associated with the initiated playing card game and with each player position having one of the physical playing cards proximal thereto; capturing video of the dealing of the plurality of physical playing cards onto the game table layout on the physical playing card surface with the at least one camera in real-time and communicating the captured video of the dealing of the plurality of physical playing cards onto the display screen and the game table layout to the electronic display for each of the plurality of electronic communication devices for the plurality of remote users; and playing the playing card game initiated by the plurality of remote users in accordance with the playing protocol to determine at least one winner therefrom”. 

EXAMINER’S AMENDMENT
5.	 Please amend claims 7 and 18 as follows:
Claim 7, line 4, after “a laser light”, add -- . --.
Claim 18, line 4, after “a laser light, add -- . --.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PIERRE E ELISCA whose telephone number is (571) 272-6706.  The Examiner can normally be reached on Monday -Thursday; 6:30AM- 7:30PM.  Hoteler.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hu Kang can be reached on 571 270 1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PIERRE E ELISCA/Primary Examiner, Art Unit 3715